JAMES ALGER FEE, District Judge
(concurring).
The foregoing opinion is concurred in in all respects save one, which is, under the holding, immaterial but must be stated. The District Court made no finding of fact as required by the statute at that time in effect, either separately or as a part of the opinion. 28 U.S.C.A. § 461.1 We have no jurisdictional authority to try the cause de novo or to make any findings. In any event, I would not find the facts as stated on page 414 of 170 F.2d of the main opinion since they depend upon uncorroborated statements of petitioner unsupported by the record and in some respects contradicted thereby.

 Revised Judicial Code, 2S U.S.C.A. § 2243.